Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the amendment filed on 2/1/2021, claims 35-40, 47-49 have been cancelled, and newly added claims 31-34, 41-46 and newly added claims 50-53 are pending.

Response to Arguments
Applicant's arguments filed 2/1/2021 with respect to Matushita et al have been fully considered but they are not persuasive.
Applicant argues Matsushita et al does not disclose a U-shaped rigid band that fits over a patient’s wrist.  Rather, the wrist is laid upon an open member and then the flexible portion of the band is wrapped around the wrist.  The Examiner has now changed the interpretation in the rejection below in light of the amendments to the claimed band (of claim 30) and cuff member (of claim 41).  Previously, the Examiner had cited the band or wrist engaging portion as element 20.  It is acknowledged by the Examiner this is a flexible band.  The Examiner has changed the interpretation in light of the amendments and now cited rigid curved plate 40 as the “substantially U-shaped substantially rigid band” of claim 30 and the “substantially rigid partial cuff member, approximately in a U-shape” of claim 41.  The rigid curved plate 40 of Matsushita et al is in a substantially or approximately U-shape as formed by the two legs (curved portion 42, 43) and the central flat portion (41) joining the two legs.  It is noted this is not an exact U-shape, as the claims only require “substantially” or “approximately” U-shape.  However, for Applicant’s consideration, the Examiner has cited Shani et al (US 5728120, U-shaped wrist retainer 14) below under “Pertinent Art” to illustrate an exact U-shape, having two parallel legs, in a hemostasis device for the wrist is old and well known in the art.  This shape is not novel and does not contribute to unexpected results over the prior art. 
Therefore, Applicant’s arguments regarding Mitsushita et al not teaching the amended claim limitations are unpersuasive and the new interpretation of Mitsushita et al below is maintained as teaching the claimed hemostasis device of claim 30 and the hemostasis wrist band of claim 41.

Priority
The instant application, filed 9/12/2018, is a 371 of PCT/US2017/020992, filed 3/6/2017 which is a CIP of 15/255,017; filed 9/1/2016.  PCT/US2017/020992 also claims priority to U.S. Provisional Application 62/313,591, filed 3/25/2016.  Claim 43 is directed to subject matter that was introduced for the first time in PCT/US2017/020992, filed 3/16/2017.   Therefore, the earliest disclosure for the subject matter of claims 43 and thus the effective filing date for the subject matter of is 3/16/2017.  Claims 30-34, 41, 42, 44-46, 50-53are given the benefit of the earliest filing date of 3/25/2016, as disclosed in U.S. Provisional Application 62/313,591.

Drawings
The drawings filed 2/1/2021 are accepted.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “locking device for substantially locking at least one of said first and second positionable pressure bubbles in location when positioned to a desired location” in claim 43 because a generic placeholder “device” is coupled with functional language without structural modifier, “for substantially locking said first positionable pressure bubble member in location when positioned to a desired location”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 42, 44, 50 is objected to because of the following informalities:  In claims 42 and 44, Applicant is advised to keep the terminology consistent by using “first positionable pressure bubble member” as recited in claim 41.  Currently, claim 42 and 44 interchangeably use terms “first pressure bubble member” and “the pressure bubble member”.  In claim 50, “the substantially U-shape” should recite - - the approximately U-shape - - to remain consistent with the terminology of independent claim 41.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 30-33, 41-43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushita et al (US 2018/0185032) in view of Benz et al (US 2015/0018869).
Claim 30. Matushita et al discloses a hemostasis device (10), comprising: an attachment device for securing the hemostasis device to a patient, said attachment device comprising a substantially U-shaped substantially rigid band (rigid plate 40; [0028]; wherein curved segments 42 and 43 make up the legs of the substantially U-shape and flat portion 41 makes up the base the substantially U-shape) adapted to be secured to the patient's wrist (200) wherein the band fits over the patient’s wrist where the wrist is received in an open central portion (see opening in annotated figure below) of the band to maintain a pressure applied to the patient's wrist ([0020]; Fig. 4) and carrying: a positionable inflatable pressure application member (50) for positioning over a first site (210) on the patient (Fig. 4; [0032]). 
Matushita et al fails to disclose the positionable inflatable pressure application member is movable along a first extent of the band for positioning over the desired pressure application locations.  However, in the same field of endeavor, Benz et al teaches a hemostasis wrist band (10B) (Fig. 9) having a positionable pressure bubble member (70) adapted to slide and move along a portion of the wrist engaging portion ([0052]) for positioning of the pressure bubble member over a first desired pressure application location (101) (Fig. 4; [0052]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matushita et al with a pressure application member movable along a first extent of the band as taught by Benz et al to allow the user to adjust the locations of the pressure application member depending on the size of the user’s wrist.

    PNG
    media_image1.png
    708
    1236
    media_image1.png
    Greyscale

Claim 31. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses said inflatable pressure application member includes a substantially clear viewing portion for enabling viewing of the position on the patient where said inflatable pressure application member presses when inflated ([0035], [0039], [0044]). 
Claim 32. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses said inflatable pressure application member collapses to retract away from the patient when deflated (Fig. 4 shows the inflated configuration and Fig. 2 shows the deflated configuration, wherein the pressure application member is collapsed towards the curved plate and away from the patient). 
Claim 33.  The combination discloses the invention substantially as claimed above, wherein Benz et al discloses the positionable pressure application member slides along a portion of the attachment device for positioning thereof (Fig. 9; [0052]).
Claim 41. Matushita et al discloses a hemostasis wrist band (10) comprising: a substantially rigid partial cuff member (40), approximately in a U shape ([0028]; wherein curved segments 42 and 43 make up the legs of the approximately U-shape and flat portion 41 makes up the base the approximately U-shape, to receive a patient's wrist (200) (Fig. 4); a first positionable pressure bubble member (50) for positioning over a first desired pressure application location (210) (Fig. 4; [0032]).  
Matushita et al fails to disclose the first positionable pressure bubble member is adapted to slide along a portion of the cuff member for positioning over the desired pressure application location.  However, in the same field of endeavor, Benz et al teaches a hemostasis wrist band (10B) (Fig. 9) having a first positionable pressure bubble member (70) adapted to slide along a portion of the wrist cuff member ([0052]) for positioning of the first pressure bubble member over a first desired pressure application location (101) (Fig. 4).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Matushita et al with the first bubble member being slidable along a portion of the cuff member as taught by Benz et al to allow the user to adjust the locations of the bubble member depending on the size of the user’s wrist.
Claim 42. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses said first pressure bubble member has a viewing portion that is substantially clear to enable viewing of a pressure application location through the at least one pressure bubble member ([0035], [0039], [0044]). 
Claim 43. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses at least one locking device ([0021], [0025]) for substantially locking said first positionable pressure bubble member in location when positioned to a desired location (i.e. when the wrist band is tightened against the wrist via any of the listed fastening mechanisms, the pressure bubble member cannot slide since it is pressed and thus locked against the wrist.  In other words, the wrist band is no longer loose, preventing the pressure bubble from sliding freely via lumen 74).

Claims 34, 44, 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushita et al in view of Benz et al as applied to claims 30 and 41 above, and further in view of Fortson et al (US 2015/0327870).
Claim 34. The combination discloses the invention substantially as claimed above but fails to disclose said inflatable pressure application member further comprises a receptacle for holding a hemostatic substance wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure application member.  
However, Fortson teaches a medical compression cuff (100; Figs. 1A-1B) comprising a pressure application device (balloon 104) further comprising a receptacle (i.e. pores in balloon exterior surface; [0039]) for holding a hemostatic substance ([0039]; hemostatic and coagulating agents expressly listed) wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure application device ([0039]) in order to beneficially enhance and provide for faster and more efficient hemostasis while further preventing and/or reducing bleeding and improving effective closure at a potential compressed wound site ([0006]; [0008]; [0039]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to have the pressure application device further comprising a receptacle for holding a hemostatic substance wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure application device in order to beneficially enhance and provide for faster and more efficient hemostasis while further preventing and/or reducing bleeding and improving effective closure at a potential compressed wound site, as taught by Fortson. 
Claim 44. The combination discloses the invention substantially as claimed above but fails to disclose said first pressure bubble member further comprises a receptacle for holding a substance wherein the substance is dispensed to the patient by pressure provided by the pressure bubble member. 
However, Fortson teaches a medical compression cuff (100; Figs. 1A-1B) comprising a pressure application device (balloon 104) further comprising a receptacle (i.e. pores in balloon exterior surface; [0039]) for holding a hemostatic substance ([0039]; hemostatic and coagulating agents expressly listed) wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure application device ([0039]) in order to beneficially enhance and provide for faster and more efficient hemostasis while further preventing and/or reducing bleeding and improving effective closure at a potential compressed wound site ([0006]; [0008]; [0039]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to have the pressure bubble member further comprising a receptacle for holding a hemostatic substance wherein the hemostatic substance is dispensed to the patient by pressure provided by the pressure bubble member in order to beneficially enhance and provide for faster and more efficient hemostasis while further preventing and/or reducing bleeding and improving effective closure at a potential compressed wound site, as taught by Fortson. 
Claim 45. The combination discloses the invention substantially as claimed above, wherein Fortson et al discloses said substance comprises a hemostatic substance ([0039]). 

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushita et al in view of Benz et al in view of Fortson et al as applied to claim 45 above, and further in view of Cohen (US 4224945).
Claim 46. The combination discloses the invention substantially as claimed above but fails to disclose said receptacle comprises a removable sterile sealing layer for sealing the receptacle against contamination until use. 
However, Cohen expressly teaches an inflatable medical pressure device (10) (Figs. 1-2) having a removable sterile sealing layer (34) over a patient’s skin-contacting surface in order to beneficially provide physical protection to the functional layer while further maintaining sterility and preventing contamination of the skin-contacting layer prior to a desired time of use (see col. 3, lines 35-37 and 56-63).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the combination to have the receptacle comprising a removable sterile sealing layer in order to beneficially provide physical protection to the functional layer while further maintaining sterility and preventing contamination of the skin-contacting layer prior to a desired time of use, as taught by Cohen.

Claims 50-53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matushita et al in view of Benz et al as applied to claims 30 and 41 above, and further in view of Corrigan, Jr. (US 2014/0142615; hereinafter as “Corrigan”).
Claim 50. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses Reply to Notice of February 1, 2021said partial cuff member comprises first (42) and second legs (43) forming the substantially U-shape and comprising a securement strap (20) for wrapping around a patient’s wrist to tighten the hemostasis band around the patient’s wrist (Figs. 3, 4; [0024], [0025]).
The combination fails to disclose the securement strap connects between an end of said first leg and an end of said second leg for securing said hemostasis wrist band to the patient's wrist.  However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a securement strap (44) that connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist (Figs. 1-4; [0028]).  Therefore, since both the securement strap of Matushita et al and Benz et al are directed to a mechanism for adjustably securing the hemostasis wrist band to a patient’s wrist, it would have been obvious to one of ordinary skill in the art to substitute one known strap for another to achieve the predictable result of allowing the user to adjust the size of the opening to accommodate different size wrists (Corrigan et al: [0028]).
Claim 51. The combination discloses the invention substantially as claimed above, where when said securement strap is tightened, the first and second legs (of Matushita et al) will move towards each other to take up slack in a fit on the patient's wrist (Matushita et al: [0030], the materials disclosed are more rigid than a flexible band but are not 100% rigid with no give that it cannot flex to some degree.  Therefore, with enough force applied, the first and second legs of Matushita et al based on the disclosure of materials used, will move towards each other to some degree to take up slack in a fit on the patient’s wrist).  
Claim 52. The combination discloses the invention substantially as claimed above, wherein Matushita et al discloses said bandReply to Notice of February 1, 2021asaid  comprises first (42) and second legs (43) forming the substantially U-shape and comprising a securement strap (20) for wrapping around a patient’s wrist to tighten the hemostasis band around the patient’s wrist (Figs. 3, 4; [0024], [0025]).
The combination fails to disclose the securement strap connects between an end of said first leg and an end of said second leg for securing said hemostasis wrist band to the patient's wrist.  However, in the same field of endeavor, Corrigan teaches a hemostasis wrist band, comprising a rigid substantially U-shaped cuff member (42) ([0028]) having first and second legs (64), wherein a securement strap (44) that connects between an end of the first leg (in slot 68) and an end of the second leg (in slot 68) for securing the hemostasis wrist band to the patient’s wrist (Figs. 1-4; [0028]).  Therefore, since both the securement strap of Matushita et al and Benz et al are directed to a mechanism for adjustably securing the hemostasis wrist band to a patient’s wrist, it would have been obvious to one of ordinary skill in the art to substitute one known strap for another to achieve the predictable result of allowing the user to adjust the size of the opening to accommodate different size wrists (Corrigan et al: [0028]).
Claim 53. The combination discloses the invention substantially as claimed above, where when said securement strap is tightened, the first and second legs (of Matushita et al) will move towards each other to take up slack in a fit on the patient's wrist (Matushita et al: [0030], the materials disclosed are more rigid than a flexible band but are not 100% rigid with no give that it cannot flex to some degree.  Therefore, with enough force applied, the first and second legs of Matushita et al based on the disclosure of materials used, will move towards each other to some degree to take up slack in a fit on the patient’s wrist).  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
A rigid pressure cuff or band in the shape of an exact U for application to the wrist in arterial compression is old and well known in the art as taught by Shani et al (US 5728120).
A substantially U-shaped cuff or band having a strap connected to a first and second leg of the U-shape is well known in the art as taught by Hoskins et al (US 2018/0214160).
Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE M SHI/Primary Examiner, Art Unit 3771